UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7114


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUALO MARTEZ LOWERY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00216-RJC-2; 3:09-cv-00260-
RJC)


Submitted:   November 28, 2012            Decided:   December 3, 2012


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Qualo Martez Lowery, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Qualo     Martez    Lowery        seeks    to     appeal      the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order     is    not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       §     2253(c)(1)(B)         (2006).             A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner      satisfies      this     standard          by        demonstrating        that

reasonable       jurists     would    find      that        the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural        grounds,       the       prisoner       must

demonstrate      both    that   the    dispositive           procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lowery has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with     oral    argument    because           the       facts   and    legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3